Citation Nr: 0808594	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
1996, for the award of service connection for chronic 
lymphocytic leukemia (CLL).

2.  Entitlement to an effective date prior to June 18, 1996, 
for the grant of special monthly compensation (SMC) pursuant 
to 38 C.F.R. 3.350(i).


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
chronic lymphocytic leukemia (CLL) with an evaluation of 100 
percent and an effective date of October 16, 2003, and 
granted entitlement to special monthly compensation (SMC) on 
the Housebound criteria being met from October 16, 2003.  A 
March 2007 supplemental statement of the case (SSOC) assigned 
the effective date of service connection for CLL and 
entitlement to SMC benefits as June 18, 1996, the purported 
date of receipt of the original claim for service connection 
for CLL.


FINDINGS OF FACT

1.  The medical evidence of record reflects that he veteran 
was first diagnosed with CLL in November 1995.

2.  The veteran's original claim for service connection for 
CLL was received by the RO on April 29, 1996.  

3.  The veteran met the criteria for SMC benefits pursuant to 
38 C.F.R. 3.350(i) as of April 29, 1996.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date of April 
29, 1996, for the grant of service connection for CLL have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.816 
(2006); Nehmer v. Department of Veterans Affairs, C.A. No. 
CV-86-6160 (N.D. Cal. Apr. 28, 2006).

2.  The criteria for an effective date of April 29, 1996, for 
entitlement to SMC pursuant to 38 C.F.R. 3.350(i) have been 
met.  38 U.S.C.A. §§ 1114, 5110 (West 2002); 38 C.F.R. §§ 
3.350, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006) in March 2007, subsequent to the initial 
adjudication in October 2003.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in March 
and June 2007 supplemental statements of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Entitlement to an Earlier Effective Date for Service 
Connection

The veteran seeks an effective date prior to June 18, 1996, 
for entitlement to service connection for CLL.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002) 38 C.F.R. § 3.400 (2006).  Ordinarily, if 
compensation is awarded pursuant to a liberalizing law or VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  See 38 .C.F.R. § 5110(g) 
(West 2002); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 3.400(p) 
(2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an "informal claim."  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which was made an order of the court. 
Paragraph 3 of the stipulation and order provided:

[a]s soon as a final rule is issued service connecting, 
based on dioxin exposure, any . . . disease which may be 
service connected in the future pursuant to the Agent 
Orange Act of 1991, the VA shall promptly thereafter re-
adjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5 of the stipulation and order, the 
effective date for disability compensation based on the re- 
adjudication of a claim that was voided by the District Court 
shall be the date the voided claim was originally filed.  The 
District Court subsequently interpreted the stipulation and 
order, in light of the 1989 decision, as requiring VA to 
readjudicate all claims voided in the 1989 decision if the 
disease was subsequently presumptively service connected, 
even if the original claim was not expressly based on Agent 
Orange exposure.  The District Court also determined that, if 
the re-adjudication resulted in a grant of service 
connection, the effective date would be the date of the 
original claim.  See Nehmer v. United States Veterans' 
Administration, 32 F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II).
In a later decision, the United States Court of Appeals for 
the Ninth Circuit (Ninth Circuit) interpreted Paragraph 3 of 
the stipulation and order as applying to all claims voided by 
the District Court in the May 1989 order, as well as all 
similar claims filed subsequent to the May 1989 order.  In 
addition, if the re-adjudication of a "similar claim" 
resulted in an award of benefits, the effective date for the 
grant of service connection is the date of the original 
claim.  See Nehmer v. United States Veterans Administration, 
284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease. 38 C.F.R. § 3.816(b)(1).  A "covered 
herbicide disease" means a disease for which the Secretary of 
Veterans Affairs has established a presumption of service 
connection before October 1, 2002, pursuant to the Agent 
Orange Act of 1991.  38 C.F.R. § 3.816(b)(2) (2006).

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was either pending before VA 
on May 3, 1989, or was received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2).  The regulation further 
states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submission may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114, 3.400, 3.816(c)(4).
Here, the evidence shows that the veteran's claim to 
entitlement to service connection for CLL was received by the 
RO on April 29, 1996.  He submitted medical evidence dated in 
March 1996 indicating a possible diagnosis of CLL with this 
claim.  The claim was originally denied by the RO in a June 
4, 1996, rating decision both on a direct and a presumptive 
basis.  At the time his claim was filed, CLL was not included 
in the list of diseases that had been shown to be related to 
Agent Orange exposure, and to which the presumption of 
service connection applied for veterans who had served in 
Vietnam.  38 C.F.R. § 3.309(e) (2002).

The veteran was granted service connection for CLL in October 
2003.  An evaluation of 100 percent was given and an 
effective date of the award was made as of October 16, 2003.  
This was the date of the final regulation that established 
CLL as one of the presumptive diseases associated with 
herbicide exposure.  See 68 Fed. Reg. 59,540-59,542 (Oct. 16, 
2003) (codified at 38 C.F.R. § 3.309(e)).  A March 2007 SSOC 
granted the veteran an effective date for CLL of June 18, 
1996, however as noted above, the veteran originally filed 
his claim for CLL in April 1996.

The veteran argues that he believes the effective date for 
CLL should be set to 1971, the year he was exposed to 
herbicides in Vietnam.  Private medical evidence of record 
dated in July 1996 shows that the veteran has had CLL since 
at least November 1995.

The U.S. District Court for the Northern District of 
California, the court with continuing jurisdiction of the 
Nehmer case, issued a Clarification Order in April 2006 that 
directed VA to readjudicate all class members currently in 
receipt of compensation for chronic lymphocytic leukemia.  
Although chronic lymphocytic leukemia was not included in 38 
C.F.R. § 3.816 as a covered disease, the District Court's 
order requires that VA apply the regulation as if it were.  
That order applies to the veteran's case.  The order was also 
the basis for the reconsideration motion.
As a result of the Clarification Order, 38 C.F.R. § 
3.816(c)(2) applies to the veteran's claim.  In that regard, 
the veteran was possibly diagnosed with CLL as early as 
November 1995.  Likewise, he included medical evidence of a 
possible diagnosis of CLL in March 1996 at the time he 
submitted his initial claim for benefits on April 29, 1996.  
Thus, although the veteran possibly had the disease in 
November 1995 or March 1996, his initial claim for service 
connection for CLL was not received by the RO until April 29, 
1996.  Accordingly, as the veteran clearly sought service 
connection for a disease that was later determined to be a 
covered disease, the effective date for service connection is 
April 29, 1996, the date of his initial claim.

In the aggregate the evidence of an effective date of April 
29, 1996 for service connection for CLL, but no earlier, is 
shown.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Earlier Effective Date for Special Monthly Compensation

The veteran seeks an effective date prior to June 18, 1996, 
for the grant of SMC pursuant to 38 C.F.R. 3.350(i).  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 
3.400(o).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under chapters 30, 31, 32, 
and 35 of that title or chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002).

SMC may be paid if a veteran has a single service-connected 
disability rated 100 percent and either (1) has additional 
service-connected disability or disabilities ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound 
by reason of service-connected disabilities.  Permanently 
housebound means the veteran is substantially confined, as a 
direct result of service- connected disabilities, to his 
dwelling or the immediate premises (or, if institutionalized, 
to the ward or clinical areas), and it is reasonably certain 
that the disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2007).

The veteran's service-connected disabilities include post 
traumatic stress disorder (PTSD) with schizophrenia, 
currently rated 100 percent disabling and effective October 
19, 1995; diabetes mellitus, currently rated as 20 percent 
disabling and effective January 10, 2001; and CLL currently 
rated as 100 percent disabling and effective April 29, 1996.  
There is no competent evidence that these disorders at any 
time confined the appellant to his dwelling place, nor does 
the veteran allege this.

The veteran was granted special monthly in an October 2003 
rating decision, with an effective date of October 16, 2003.  
A March 2007 SSOC established entitlement to SMC effective 
June 18, 1996.  This was the date additional service 
connection was established for CLL.  Given the fact that the 
veteran's PTSD is rated as 100 percent disabling effective 
October 19, 1995, and the veteran now has an additional 
service-connected CLL disability rated at more than 60 
percent effective April 29, 1996, entitlement to SMC pursuant 
to 38 C.F.R. 3.350(i) arose on April 29, 1996, the date of 
receipt of his claim for CLL.  Concomitantly, given the fact 
that service connection for an independent disability rated 
at 60 percent or more, in addition to the PTSD disability, 
was not in effect prior to April 29, 1996, an award of 
entitlement to SMC prior to that date is precluded.  As there 
is no evidence of record that the veteran is actually 
housebound, he is not entitled to an earlier effective date 
for SMC under 38 C.F.R. § 3.350(i)'s housebound provisions.

In the aggregate the evidence of an effective date of April 
29, 1996 for entitlement to SMC pursuant to38 C.F.R. 
3.350(i), but no earlier, is shown.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date of April 29, 1996, is granted for service 
connection for chronic lymphocytic leukemia.

An effective date of April 29, 1996, is granted for 
entitlement to special monthly compensation pursuant 38 
C.F.R. 3.350(i).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


